Dove, J. Jose Morales, Claimant, presented his statement in the amount of $45.00 to the Department of Public Aid of St. Clair County for professional services rendered to Beatrice R. Egbert on April 2, 1965. Claimant had prepared and filed with the Department of Public Aid a statement for said amount, but payment was refused on the grounds that funds appropriated for the Department of Public Aid for such payments had lapsed. A Departmental Report was filed admitting that claimant was justly entitled to payment in the amount of $45.00. Subsequently a stipulation was entered into between claimant and the Attorney General of the State of Illinois, which found that claimant was entitled to the sum of $45.00 for professional services rendered, as above set forth. It appears that the sole reason for not paying claimant was that the appropriation for the 73rd biennium had lapsed. Claimant is hereby awarded the sum of $45.00.